EXHIBIT 21 SUBSIDIARIES OF COMPANY Parent Ames National Corporation Subsidiaries (1) Percentage of Ownership First National Bank, Ames, Iowa, a National Bank 100% Boone Bank and Trust Co., Boone, Iowa, an Iowa State Bank 100% State Bank & Trust Co., Nevada, Iowa, an Iowa State Bank 100% Randall-Story State Bank, Story City, Iowa, an Iowa State Bank 100% United Bank & Trust NA, Marshalltown, Iowa, a National Bank 100% Note: The operation of Ames National Corporation’s five wholly owned subsidiaries are included in the financial statements set forth in this Form 10-K.
